ICJ_016_AngloIranianOil_GBR_IRN_1951-12-20_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

ANGLO-IRANIAN
OIL Co. CASE

(UNITED KINGDOM v. IRAN)
ORDER OF DECEMBER 20th, 1951

1951

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE
DE L’ANGLO-IRANIAN OIL Co.

(ROYAUME-UNI c. IRAN)
ORDONNANCE DU 20 DECEMBRE 1951

SOCIÉTÉ D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
This Order should be cited as follows :

“Anglo-Iranian Oil Co. Case, Order of December 20th, I951:
I.C.J. Reports 1951, p. 208.”

La présente ordonnance doit être citée comme suit :

«Affaire de VAnglo-Iranian Oil Co., Ordonnance du
20 décembre 1951: C.I. J. Recueil 1951, p. 208.»

 

Sales number 7 5
N° de vente :

 

 

 
208

COUR INTERNATIONALE DE JUSTICE

1951
Le 20 décembre

ANNÉE 1951 Rôle général

n° 16

20 décembre 1951

AFFAIRE
DE L’ANGLO-IRANTAN OIL Co.

(ROYAUME-UNI c. IRAN)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu l'article 48 du Statut de la Cour,
vu l’article 37 du Règlement de la Cour,

vu la requête, datée du 26 mai 1951, déposée et enregistrée au
Greffe le même jour, par laquelle le Gouvernement du Royaume-
Uni de Grande-Bretagne et d'Irlande du Nord, se référant aux décla-
rations par lesquelles ce Gouvernement et le Gouvernement impérial
de l'Iran ont accepté la juridiction obligatoire de la Cour aux termes
de l’article 36, paragraphe 2, du Statut, a introduit devant la Cour
contre l’Empire de l'Iran l’affaire de l’Anglo-Iranian Oil Company,

vu les ordonnances du 5 juillet et du 22 août 1951 fixant puis
prorogeant les délais pour le dépôt du mémoire et du contre-
mémoire en ladite affaire et réservant la suite de la procédure;

Considérant que, par lettre du 17 décembre 1951, l'agent du
Gouvernement impérial de l’Iran a, en se référant à l’article 62 du
Règlement relatif à la présentation d’une exception préliminaire,
demandé la prorogation d’un mois du délai fixé pour la présentation
du contre-mémoire ;

4
ORDONN. DU 20 XII 5I (ANGLO-IRANIAN OIL CO.) 209
Décide

de proroger au 11 février 1952 la date d’expiration du délai pour
le dépôt du contre-mémoire ou de l’exception d’incompétence du
Gouvernement impérial de l'Iran.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix à La Haye, le vingt décembre mil neuf cent cin-
quante et un, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord et au Gouvernement impérial de l'Iran.

Le Président de la Cour,
(Signé) BASDEVANT.

Le Greffier de la Cour,
(Signé) E. HAMBRO.
